Citation Nr: 1819383	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  13-08 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial rating for depressive disorder in excess of 30 percent prior to March 14, 2013, and a rating in excess of 50 percent thereafter.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Hurley, Associate Counsel


INTRODUCTION

The Veteran had active duty military service from July 2004 to July 2008.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for depressive disorder and assigned a disability rating of 30 percent, effective March 31, 2010.  

In a rating decision dated in March 2013, the RO increased the disability rating to 50 percent for depressive disorder, effective March 14, 2013.  

On the VA Form 9, received in March 2013, the Veteran requested a Board hearing.  However, he failed to appear at the hearing scheduled in September 2015.  Accordingly, this hearing request is deemed waived.  


FINDING OF FACT

The Veteran's depressive disorder has been manifested by symptoms more closely resembling occupational and social impairment with reduced reliability and productivity throughout the time period of this appeal.  


CONCLUSION OF LAW

The criteria for an initial rating of 50 percent, but no higher, for a depressive disorder have been met throughout the entirety of this appeal.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.10, 4.130, Diagnostic Code 9434 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  

The claim adjudicated herein stems from the initial grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F. 3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Veteran bears the burden of demonstrating any prejudice from defective (or nonexistent) notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  That burden has not been met in this case as the Veteran has not alleged such prejudice.  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records, pertinent treatment records, and providing an examination when necessary.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  All service treatment and post-service treatment records have been obtained.  The Veteran has not identified any additional records that should be attained.  Accordingly, VA's duty to assist the Veteran in locating additional records has been satisfied.  

The Veteran was afforded VA examinations in January 2011, March 2013, and November 2015.  These examinations are adequate for the purposes of the matter adjudicated herein, as they were based on consideration of the Veteran's pertinent medical history and described the current severity of the Veteran's depressive disorder.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  

Legal Criteria

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  

In the case of an initial increased rating claim, the entire evidentiary record from the time of a veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability.  Fenderson v. West, 12 Vet. App. 119 (1999).  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different rating for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If there is a question as to which two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2017). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).    

The Veteran's depressive disorder has been rated under Diagnostic Code 9434. 

Under the General Rating Formula, a 30 percent disability rating is assigned when there is evidence of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).  38 C.F.R. § 4.130, Diagnostic Code 9434.  

A 50 percent disability rating will be assigned where the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as: a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent disability rating applies when occupational and social impairment reflects deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; or an inability to establish and maintain effective relationships.  Id.  

A 100 percent disability rating is assigned when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.  

The nomenclature employed in the rating schedule for mental disorders is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, of the American Psychiatric Association (also known as "the DSM-5").  38 C.F.R. § 4.130 (2016).  The earlier DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  As the instant case was initially certified to the Board prior to August 4, 2014, DSM-IV controls here.

GAF scores between 61 and 70 reflect either some mild symptoms (e.g., depressed mood and mild insomnia); or some difficulty in social, occupational or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships. By comparison, GAF scores between 51 and 60 reflect either moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks); or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with co-workers), and GAF scores between 41 and 50 reflect either serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting); or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). GAF scores between 31 and 40 reflect either some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).

The DSM-IV contemplates that the GAF scale will be used to gauge a person's level of functioning at the time of the evaluation (i.e., the current period) because ratings of current functioning will generally reflect the need for treatment or care.  While GAF scores are probative of the Veteran's level of impairment, they are not to be viewed outside the context of the entire record.  Therefore, they will not be relied upon as the sole basis for an increased disability evaluation.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  

Also, the factors listed in the rating criteria are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; analysis should not be limited solely to whether a Veteran exhibited the symptoms listed in the rating scheme.  Rather, the determination should be based on all of a Veteran's symptoms affecting her level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002); see also 38 C.F.R. § 4.126 (a).  

"[A] veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  "[I]n the context of a 70[%] rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id. at 117.  Therefore, although a veteran's symptoms are the "primary consideration" in assigning a disability evaluation under § 4.130, the determination as to whether the veteran is entitled to a 70% disability evaluation "also requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'"  Id. at 118.

Factual Background and Analysis

The Veteran's depressive disorder has been assigned an initial 30 percent rating, effective March 31, 2010, and a 50 percent rating, effective March 14, 2013.  

A VA examination was performed in January 2011, at which time the Veteran was assessed with depressive disorder.  At that time, he was enrolled in college and working toward his bachelor's degree in business management.  He was getting good grades in school.  He recently ended a three year relationship with his girlfriend.  He had a group of friends and was involved in leisure activities.  He suffered from insomnia and was taking over the counter medications to sleep.  He had dreams about his deceased cousin a few times per week.  He reported feeling down and depressed, low energy, and impaired concentration.  He denied suicidal ideations and homicidal thoughts.  He wanted to isolate himself from people and was somewhat anhedonic.  

Psychiatric examination revealed unremarkable psychomotor activity, speech, though process, and thought content.  He was clean and appropriately dressed and his affect was appropriate.  His mood was dysphoric and his attention was intact.  He was oriented and intact to person, time, and place.  He had no panic attacks, delusions, hallucinations, or obsessive, ritualistic behavior.  His memory was normal.  He was not currently employed because he had been in school since discharge from service and was using his GI bill.  The examiner indicated that the Veteran's insomnia was best explained as a subclinical symptom of post-traumatic stress.  Since he returned from his first deployment, he had developed more symptoms of psychiatric disturbance, including anhedonia, social isolation, no sexual desire, low mood, and poor energy and concentration.  The examiner concluded that his current symptoms were best explained as a depressive disorder.  The examiner opined that the Veteran's depressive disorder did not cause total occupational and social impairment, reduced reliability and productivity, occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks, and/or signs and symptoms that are transient or mild and decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  However, his depressive disorder did result in deficiencies in his mood such as being down and depressed, poor sleep, anhedonia, and low energy and concentration.  The examiner assigned a GAF score of 62.  

The Veteran attended outpatient psychotherapy at the VA in June and July 2011.  His symptoms included difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, poor memory, anhedonia, hypervigilance, and exaggerated startled response.  He also reported compulsive behaviors but did not spend a lot of time performing these behaviors, including flipping light switches and rolling car windows up and down.  He experienced symptoms of a panic disorder, such as panic attacks, shortness of breath, chest pains, and other physiological sensations.  He was currently a full time student and working on a business degree.  His behavior was engaged and thought content and process was within normal range.  His mood was dysphoric.  He denied suicidal and homicidal ideations.  The psychologist concluded that the Veteran exhibited marked impairment and distress in occupational and social functioning.  He was assigned a GAF score of 55.  

In July 2011, the Veteran reported ongoing anxiety and depression symptoms.  He was still socially isolated and had not been able to work and indicated that he was having problems studying.  He had continued problems focusing in school and with his memory.  He was confused about his treatment and appeared to get mixed up between different treatment options.  He was experiencing panic attacks and agoraphobia.  The psychologist indicated that the Veteran avoided driving and social situations and was fairly socially isolated due to his fear of panic attacks and had trouble keeping a job because of the disruption from anxiety and depression.  

The Veteran's VA treatment records dated in March 2012 indicated that he had dropped out of treatment and had not returned the psychologist's telephone calls after a negative exchange with his primary care physician.  In September 2012, he reported that he was seeing a chaplain at the VA which was helping.  He reported no suicidal ideations.  

The Veteran underwent a subsequent VA examination in March 2013. At that time, he was still living alone in an apartment and he had not dated in years due to his tendency to isolate himself from others.  He only attended school and appointments.  He had some friends but rarely associated with them.  He was currently attending college for business management and his grades had dropped since his last examination in January 2011.  He had not worked in the last 2 years since his last VA examination due to difficulty associated with his depression such as lack of motivation, difficulty being around other people, anhedonia, and fatigue.  

The following symptoms applied to his diagnosis of depressive disorder: depressed mood, anxiety, panic attacks more than once a week, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, mild memory loss and impairment of short and long term impairment, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationship, and difficulty in adapting to stressful circumstances.  He was able to care for his own personal finances and activities of daily living.  The examiner concluded that the Veteran had moderate symptoms of depression, including anhedonia, lack of motivation, low self-esteem, sadness, and fatigue, which caused clinically significant impairment in psychosocial, occupational, and emotional functioning.  She further indicated that these moderate symptoms had persisted since his last VA examination in January 2011 and occured daily and caused a moderate degree of impairment in psychosocial, occupational, and emotional functioning.  She opined that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

In November 2014, the Veteran reported that he was employed as an assistant for an e-cigarette company and working to obtain his pilot's license.  

A VA examination was performed in November 2015.  The Veteran was a senior and majoring in aviation management with a GPA [grade point average] of 3.79.  He obtained his bachelor's in 2013 and relayed that his symptoms impacted him more so when he was working on his bachelor's degree.  He continued to have depression but forced himself to do what he needed to do.  He complained of insomnia and irritability.  The Veteran exhibited the following symptoms related to his depressive disorder: depressed mood, anxiety, chronic sleep impairment, flattened affect, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  He denied any suicidal or homicidal attempts.  The examiner recommended follow up treatment.  The examiner concluded that the Veteran did not pose any threat of danger or injury to self or others.  He concluded the Veteran exhibited occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

After a review of the evidence, the Board finds that a 50 percent disability rating, but no higher, for the entire period on appeal, or from March 31, 2010, is warranted.  In this regard, the Veteran's June and July 2011 treatment notes reveal that he suffered from difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, poor memory, anhedonia, panic attacks, memory problems, hypervigilance, exaggerated startled response, and compulsive behavior.  The psychologist concluded that the Veteran exhibited marked impairment and distress in occupational and social functioning and had had trouble keeping a job because of the disruption from anxiety and depression.  

Furthermore, the March 2013 examiner concluded that the symptoms of depressive disorder caused clinically significant impairment in psychosocial, occupational, and emotional functioning and indicated that these moderate symptoms had persisted since his last VA examination in January 2011.  Accordingly, the Board finds that the March 2013 examiner's finding indicating that the Veteran's symptoms have persisted since his last VA examination, along with his symptoms listed above, are indicative that his symptoms of depressive disorder have resulted in a level of impairment more nearly contemplated by a 50 percent rating for the entire time period of this appeal.   See 38 C.F.R. § 4.130, Diagnostic Code 9434.  

In finding against a 70 percent rating, the evidence throughout this stage of the appeal does not demonstrate occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood.  In this regard, the Veteran was able to complete his bachelor's degree in 2013, work as an assistant at an e-cigarette company in 2014, and pursue post-bachelor education with a reported 3.79 GPA in 2015.  

Although the Veteran reported compulsive behavior in 2011, he indicated that he did not spend a lot of time performing these compulsive behaviors and there is no indication that they interfered with his routine activities.  Furthermore, although the Veteran's symptoms reported in 2013 included near continuous panic or depression and difficulty in adapting to stressful circumstances, these symptoms did not impair his ability to obtain his bachelor's degree in 2013.  

The evidence fails to show that the Veteran experiences hallucinations, delusions, or suicidal or homicidal ideations.  Moreover, there is no evidence of neglect of personal appearance and hygiene, impaired thought and judgment, speech intermittently illogical, obscure or irrelevant.  The Veteran's depressive disorder is at worst manifested by occupational and social impairment with reduced reliability and productivity.  As such, the disability picture does not more closely approximate the next-higher 70 percent disability rating.  

The Board notes that the reported GAF scores of 55 to 62 are indicative of moderate to mild symptoms.  While important, the GAF scores assigned in a case are not dispositive of the evaluation and must be considered in light of the actual symptoms of the Veteran's disorder.  See 38 C.F.R. § 4.126(a).  The Board has considered the actual symptoms and resulting impairment as set forth above, and concludes that a rating in excess of 50 percent is not warranted.  

In sum, the Board finds that a 50 percent rating, but no higher, is warranted for the entire time period of this appeal.  


ORDER

An initial rating of 50 percent, but no higher, is warranted, effective March 31, 2010.  



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


